Title: To James Madison from James Monroe, 18 October 1824
From: Monroe, James
To: Madison, James


        
          Dear Sir,
          Washington October 18. 1824
        
        I returnd to the city lately to receive our old friend General La Fayette, who after remaining here a few days, set out on Saturday for Yorktown. He has I presume reachd that port by this time. He is in good health & spirits, and less alterd in his form, than I expectd, and not at all in his mind, unless by improvment. He appears to me to have a profound knowledge of mankind, & of the present state of Europe, & of this hemisphere. He did well, by commencing with our constituents, & coming from them to the government. It shews that the sentiment in favor of our republican principles is universal; & that he is respected & belovd by all, for his devotion to those principles, of which he has been the victim. Shewing him all possible kindness and attention here, the object has been, to let the public demonstrations, be those of our constituents only. By this, the govt. is less compromitted, with the holy alliance, with whom also the effect will be more imposing.
        I have long wishd to visit Albemarle, & to pass some hours, at least, with you. I must be here the beginning of next month, to prepare for the meeting of Congress. If I can go, I shall set out in a few days.
        Our accounts from Russia are favorable and the late treaty relating to the North west coast, & the Pacific, all that we could desire. Our best regards to Mrs. Madison. Mrs. Monroe would be happy to come with me, but it will

be impossible. Her state of health forbids it. With very sincere regard I am your friend,
        
          James Monroe
        
      